Red Oak Fund, L.P. 145 Fourth Avenue, Suite 15A New York, New York 10003 October 10, 2007 Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Red Oak Fund, L.P. Schedule TO-T filed July 23, 2007 File No. 005-78092 Ladies and Gentlemen: Regarding the Schedule TO-T filed with the Commission on July 23, 2007 (the “Filing”), Red Oak Fund, L.P. (the “Fund”) hereby acknowledges that: · The Fund is responsible for the adequacy and accuracy of the disclosure in the Filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the Filing; and · The Fund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, RED OAK FUND, L.P. /s/ David Sandberg By:David Sandberg Managing Member
